Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 28, 2007, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant, who was employed as a teacher, was informed that she was required by law to. obtain a permanent teaching license prior to June 2006 in order to retain her employment (see 8 NYCRR 120.6). When claimant failed to take one of the required tests and, as a consequence, did not obtain a permanent license, her employment was terminated. Inasmuch as claimant failed to timely complete the mandated licensing requirements, the Unemployment Insurance Appeal Board’s decision that claimant voluntarily separated from her employment without good cause pursuant to the doctrine of provoked discharge is supported by substantial evidence (see Matter of Toussaint [Commissioner of Labor], 17 AD3d 761, 762 [2005]; Matter of Ambrose [Board of Educ. of Malverne Union Free School Dist.—Hudacs], 191 AD2d *1423845 [1993]; see also Matter of De Grego [Levine], 39 NY2d 180, 183 [1976]). Claimant’s proffered explanation for her failure to take the exam created a credibility issue for the Board to resolve (see Matter of Toussaint [Commissioner of Labor], 17 AD3d at 762). Claimant’s remaining contentions have been considered and found to be without merit.
Mercure, J.P., Carpinello, Lahtinen, Malone Jr. and Stein, JJ., concur. Ordered that the decision is affirmed, without costs.